DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 states where the braze material is a powder having a tap density of 3 g/cm3 or higher.  Paragraph 29 of the originally filed specification indicates this references the powder in a pre-brazed state.  However, claim 1 recites a post-brazed bonded product and the braze material no longer exists in a powder state.  Accordingly, claim 16 is considered indefinite as the tap density references an intermediate product which necessarily loses its identity in the final brazed product and accordingly and one cannot adequately determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goto et al. (JP2014-090144 – machine translation provided by applicant).
Considering claim 1, Goto teaches a ceramic circuit board substrate bonded to a copper circuit via a braze (abstract).  Examples are taught of the copper plate and ceramic body bonded by a braze with a composition by mass of Ag: 87%, Cu: 9, TiH2: 2%, and Sn: 2% and where the braze is bonded at a temperature of 800 ˚C in a vacuum of 5.0 × 10-3 – 6.5 × 10-4 Pa for 20 minutes (Paragraph 25; Table 1).  These materials and conditions are substantially identical to those which applicant claims and discloses as forming the claimed bonded brazed ceramic circuit substrate.  
While not expressly teaching the claimed continuity ratio and Vickers hardness one would reasonably expect the body of Goto to possess these properties as substantially identical materials treated in a substantially identical manner are expected to behave the same, absent an objective showing.  See MPEP 2112.  As such, the body disclosed by Goto is considered anticipate and/or render obvious the instant claims as Goto teaches a brazed body with a braze material of Ag, Cu, active metal Ti, and Sn substantially identical to that which is claimed.
Considering claim 2, Goto teaches the use of aluminum nitride for the ceramic substrate (Paragraph 25).
Considering claims 3 and 5, Goto does not specify the thickness of the Cu as being 0.2-2.0 mm.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Considering claims 6-8, Goto does not expressly teach the claimed continuity ratio and Vickers hardness.  However, as outlined above one would reasonably expect the body of Goto to possess these properties as substantially identical materials treated in a substantially identical manner are expected to behave the same, absent an objective showing.  See MPEP 2112.  
Considering claims 9-11, Goto teaches examples having a void ratio of less than 1% (Paragraph 29; Table 1).  See MPEP 2131.03 and 2144.05.
Considering claims 12-14, Goto teaches examples having no cracks after conducting a thermal shock test at -40 ˚C for 30 minutes and 125 ˚C for 30 minutes repeated for 500 cycles (Paragraph 31; Table 1).  While not the exact conditions recited in claim 12, as outlined above one would reasonably expect the body of Goto to possess this property as substantially identical materials treated in a substantially identical manner are expected to behave the same, absent an objective showing.  See MPEP 2112.
Considering claim 15, Goto teaches examples having by mass Ag: 85-89%, Cu: 9%, TiH2: 1-4%, and Sn: 2% (Table 1).  See MPEP 2131.03 and 2144.05.
Considering claim 16, Goto does not expressly teach the tap density of the Ag powder.  However, due to indefiniteness as outlined above, this limitation appears to be directed to the process by which the ceramic circuit substrate is formed and this amounts to a product-by-process limitation and this is not considered to render a patentable distinction over the prior art absent a showing as to how the process affects the final structure of the ceramic circuit substrate.  See MPEP 2113.

Response to Arguments
Applicant's arguments filed 21 April 2022 regarding 35 USC 102/103 rejections have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that the method of formation disclosed by Goto is substantially different from that which forms the claimed ceramic circuit substrate in that the Ag powder of Goto has a tap density significantly lower than that which is instantly used and that this is evidenced by JP2005-100884 (remarks pp.5-6).  This is not persuasive as applicant has not provided a copy of the reference along with the requisite Information Disclosure Statement as directed by MPEP 609, “In order to have information considered by the Office during the pendency of a patent application, an information disclosure statement must be (1) in compliance with the content requirements of 37 CFR 1.98, (2) filed in accordance with the procedural requirements of 37 CFR 1.97  and (3) signed in compliance with 37 CFR 1.33(b)”.  Accordingly, the examiner cannot evaluate applicant’s argued technical reasoning as the submission is deficient.  Absent such documentation, applicant’s argument alone is insufficient to rebut the prima facie case where evidence is necessary.  See MPEP 2145 (I). 
Applicant argues that the tap density of the silver powder affords the claimed continuity ratio and hardness and points to Comparative Examples 3-4 (remarks p.6).  However, Comparative Examples 1-2 and 6-7 all are disclosed as having a tap density of 3.5 g/cm3 and do not display the claimed properties.  As such, applicant’s assertion that the claimed properties result alone from the tap density of the silver powder does not appear to be supported when viewing the totality of the disclosure as a whole.
In response to the instant Office action applicant is encouraged to review MPEP 716.02(a)-716.02(b) for submission of evidence by affidavit or declaration and also 716.02(d)-716.02(e) for the content of any submission.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784